Coopek, J.,
delivered the opinion of the Court.
On the 4th of February, 1880, a warrant was issued by a Justice of the Peace to a Constable, commanding him to summon W. D. Covington, to answer the State of Tennessee and County of Davidson “in a ■ plea that he is indebted to them for taxes for the years ' 1869, 1874, 1876 and 1878, on the property described in the ‘Exhibit filed,’ for which, with costs, interest, &c.,” the plaintiffs say they have a lien on the property described, which they ask to be enforced by a sale of the property on time, free from the equity of redemption,” *52the amount claimed- being under fifty dollars. The exhibit attached to the warrant gave the items of taxes, interest, &c., and described the lot of land on which the taxes were claimed to be a lien. The warrant was executed on the defendant. He appeared before the Justice at the time and place fixed for the trial, and pleaded orally that the Justice had no jurisdiction, which plea was overruled. The defendant then insisted that the proceed, ings should be by bill as in a Court of Chancery, and that he would have the right to demur, plead or answer thereto. The Justice so ruled, to which ruling the plaintiff excepte'd.
It was then agreed to waive formal pleadings, and to allow the Justice to try the case as upon bill and answer, the bill asking for a sale free from the equity of redemption. The Justice thereupon gave judgment for the plaintiffs against the defendant for the- amount of taxes claimed, with interest and costs, declared the same a lien on the land, ordered the defendant to pay the judgment and costs within thirty days; and in case of failure, that execution issue to be levied on the land, and the papers returned to the Circuit Court for condemnation and sale. Both parties appealed to the Circuit Court. In that Court the defendant admitted that he owned the land, and that the taxes were due thereon as claimed.
The Circuit Judge was of opinion that the Justice of the Peace had jurisdiction to enforce the lien for the taxes, the amount being under fifty dollars, *53and that the motion to dismiss the proceedings for want of jurisdiction was not well taken. He was also of opinion that it was not necessary to proceed by hill and answer as in a Court of Chancery, but that the suit was properly brought by warrant, and could be conducted orally as in other cases. He affirmed the judgment of the Justice, and declared the recovery a lien on the land. His Honor at first ordered a procedendo to issue to the Justice directing him to sell the land, or a sufficiency thereof to satisfy the the judgment, on a credit of six and twelve months free from the equity of redemption, but afterwards ■ struck out the award of a procedendo, and ordered a venditioni exponas to issue to the Sheriff to sell the land upon the terms of the judgment. Both parties again appealed to this Court.
The proceeding, it is conceded, is altogether new, nothing of the kind having ever before appeared in the judicial history of this State. Ho wonder, therefore, that the lawyers, the Justice, and the Circuit Judge were somewhat at a loss to know exactly what to do; nor, in truth, that we should be rather in the same quandary.
This Court has recently held that the Chancery Court has original jurisdiction, independent of any statute, to enforce the statutory lien on land for the taxes assessed thereon in favor of the State, County, or municipal corporation, even after a sale of the land for the taxes where the land had been bid in by the party entitled to the taxes, and that *54party waives the rights thereby acquired. State v. Duncan, L. J. and Rep., 41; S. C., 3 Lea, 679. It was found that in a large number of cases the taxes fell below fifty dollars, the minimum limit of Chancery jurisdiction by statute when made to depend exclusively upon the amount of the demand. The object of the proceeding under consideration was to test the question whether the jurisdiction, declared to be in the Chancery Court, for the enforcement of the lien for taxes on land might not be held to exist in the Justice’s Court where the amount was under fifty dollars. It has long been the settled law of this State, that taxes might be collected by warrant before a Justice of the Peace. Mayor, &., of Jonesborough, v. McKee, 2 Yer., 167. It seems, however, that this mode of proceeding would not meet the difficulties in the way
Owing to the forms of assessment and the changes of title by sale of the land, it was found necessary to call in aid the powers of a Court of Chancery to ascertain and declare the rights of the parties, and to secure a prompt and valid sale of the property. The present suit was only the first step in the direction of declaring the Courts of Justices of the Peace clothed with full Chancery jurisdiction for all purposes, where the amount in controversy was under fifty dollars. Those Courts have always, heretofore, been considered as exclusively courts of law, with only such jurisdiction as is positively conferred by statute, and without any of the powers of a Court of Chancery in the *55administration of equitable rights according to the peculiar forms of that Court. ¥e are now asked to turn those Courts into Courts of Chancery for' “ small cases.” By the' Act of 1817, chap. 86, § 1, it was provided that on trial of all suits before a Justice of the Peace, or any of the Courts, where the subject matter does not exceed fifty dollars, the Justice or Court shall hear and determine such cause upon its merits, and hear parol or other legal evidence to impeach the consideration or validity of any bond or note, as well those with as those without seal.
By Act of 1858, chap. 56, §3, the Act of 1817 was so amended as to authorize Justices of the Peace, and any of the Courts before whom a cause is pending, where the subject matter does not exceed fifty dollars, “ to hear and determine such cause upon principles of equity, and to render such judgment or decree as the merits of the case may require, as fully and in the same manner as Courts of Chancery now do.” These statutory provisions were brought into the Code by section 4123, sub-sec. 7 and section 4124. The first of these sections undertakes to enumerate the civil cases to which the jurisdiction of Justices of the Peace extends, and among others, by sub-sec. 7, says ; “ To all equity causes where the subject matter does not exceed fifty dollars.” The second section defines the equity jurisdiction, and in the very words of the Act of 1858: “Any Justice of the Peace, and any Court of this State, before whom any cause may be pending, by appeal or *56otherwise, where the subject matter does not exceed fifty dollars, shall hear and determine such cause upon principles of equity, and render such judgment or decree as the merits of the case may require, as fully and in the same manner as Courts of Chancery.” Code, §4124.
Heading the two sections together, it is clear that the “ equity causes ” of the first are those causes, where the subject matter does not exceed fifty dollars, which the Justice is required to “ hear and determine upon principles of equity.” These causes are such as “ may be pending before the Justice,” or “ any Court,” in the usual and ordinary coui’se of business, according to the character of the Court, or the jurisdiction expressly conferred by statute upon Justices of the Peace. The Code no where vests Justices of the Peace with any of the powers of a Chancellor, or a Justice’s Court with any of the extraordinary jurisdiction of the Court of Chancery. All that it undertakes to do is to say that when any case comes before a Justice under the express jurisdiction elsewhere conferred upon him, and the amount does not exceed fifty dollars, he shall hear and determine it upon principles of equity, and the case of Williams v. Wilhoite, 3 Head, 344, exactly illustrates the power intended to be given. There the plaintiff sued the defendant for the interest which had accrued upon a note given for 'land between its maturity, when the principal was tendered by the vendee, and the time when the vendor was able to make a good title, *57and the principal was actually paid. “A Court of Equity,” it was said, “ would not tolerate such a demand,” and therefore the Circuit Court, deciding the case upon “ principles of equity,” properly refused to give the plaintiff a judgment, the amount sued for being less than fifty dollars, and the case falling precisely within the nrovisions of the Code, section 4124.
Some stress is laid upon the use of the words “ render such judgment or decree;” but the words “judgment and decree ” by the Code, section 2970, are made interchangeable, and by section 2974, such and so many judgments, joint, separate and cross, may be rendered as may be necessary to the rights of the parties at law as well as in equity. It cannot under these circumstances, be seriously urged that the use of the word “ decree ” in section 4124, confers upon a Justice and the Circuit Court all the powers and forms of a Court of Chancery. The Justice can only exercise the jurisdiction expressly conferred upon him, and whenever, within that jurisdiction, a case comes before him for an amount not exceeding fifty dollars, he must decide it upon “ principles of equity.” If his judgment or decree involves the sale of land, even in the enforcement of a lien, our statutes require that the papers shall be returned into the Circuit Court for the condemnation and sale of the land. Code, secs. 3537, 3547.
The policy of our law has been to secure record evidence on the minutes of a Court of Record, of *58the transmission of title, whenever real estate is involved in proceedings before a Justice. In no case has it ever been held that a Justice can enforce a lien on land unless the jurisdiction has been expressly given by statute. The settled policy of the State on this subject ought not to be set aside upon the mere words of a statute, even if they admitted of the meaning contended for, after an acquiescence, by the Legislature and the profession, in a different construction for over twenty years, since the 1st of May, 1858, when the Code went into operation. Nor is there any necessity for making a radical- innovation upon our judiciary system to meet a supposed want. For although by the Code, section 4281, Chancery Courts are declared to have “no jurisdiction of any debt or demand of less value than fifty dollars,” yet this restriction only applies when the jurisdiction turns wholly upon the amount involved. If the jurisdiction to grant the relief sought is exclusively conferred upon the Chancery Court, the limitation does not apply. It cannot be supposed that the Legislature intended to deprive the. citizen of redress, no matter how small the amount involved may he, when the only Court clothed with jurisdiction is the Chancery Court.
Accordingly, it has been twice held by this Court in unreported cases, the last decision being made during the recent term at Knoxville, that when a bill is filed under the Code, section 4282, to subject the property of a defendant, which cannot *59be reached by execution, to the satisfaction of a judgment, the Court of Chancery will have cognizance, although the judgment debt be under fifty dollars, that Court having “ exclusive jurisdiction ” in such cases. The reason is, that it is the peculiar subject of jurisdiction, the enforcement of a positive equity, not the amount involved which must he looked to, there being no other mode of redress. Whether a case, like the ■ one before us, would fall within the principle of these rulings, it would be improper for us to say.
The judgment of the Circuit Court must be reversed, and a judgment rendered here in favor of the plaintiff»against the defendant for the amount found to be due, with costs, for which the plaintiffs will have execution as in other cases.